—Judgment unanimously affirmed. Memorandum: Contrary to the contention of defendant, he voluntarily and intelligently waived his right to appeal (see, People v Allen, 82 NY2d 761, 763), and that waiver encompasses his contention that the sentence is unduly harsh or severe (see, People v Hidalgo, 91 NY2d 733, 737). Defendant’s further contention that the restitution order must be vacated because restitution was not a part of the plea agreement is not preserved for our review (see, CPL 470.05 [2]), and in any event is lacking in merit (see, People v Parsons, 210 AD2d 901, lv denied 85 NY2d 941). (Appeal from Judgment of Erie County Court, Pietruszka, J. — Attempted Assault, 2nd Degree.) Present — Green, J. P., Hurlbutt, Scudder, Burns and Lawton, JJ.